Case 20-01005   Doc 12-1   Filed 04/30/20 Entered 04/30/20 09:25:57   Desc Exhibit
                                  1 Page 1 of 33




                                  EXHIBIT 1
Case
  Case
     20-01005
       20-01005Doc
                 Doc
                   12-1
                     1 Filed
                        Filed 04/27/20
                              04/30/20 Entered
                                        Entered 04/27/20
                                                 04/30/20 11:38:41
                                                          09:25:57 Desc
                                                                   Desc Main
                                                                         Exhibit
                         Document
                               1 PagePage
                                       2 of 33
                                             1 of 11



                          UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MAINE


 In re:
                                                      Chapter 11
 PENOBSCOT VALLEY HOSPITAL,
                                                      Case No. 19-10034
                     Debtor.


 PENOBSCOT VALLEY HOSPITAL,

                      Plaintiff,
                                                      Adversary No. 20-______
 v.

 JOVITA CARRANZA, in her capacity as
 Administrator for the U.S. Small Business
 Administration,

                     Defendants.


                                           COMPLAINT

          Penobscot Valley Hospital (the “Debtor” or “PVH”), the debtor and debtor-in-possession

in the above-captioned chapter 11 case, complains against the United States Small Business

Administration (the “SBA”) acting through Jovita Carranza (the “Administrator”), in her capacity

as the Administrator of the SBA (the “Administrator”), as follows:

                                   JURISDICTION AND VENUE

          1.     This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§

157(a) and 1334(B), and the District of Maine Local Rule of Civil Procedure 83.6, pursuant to

which all cases under title 11 of the United States Code (the “Bankruptcy Code”) and all

proceedings arising in or related to cases arising under the Bankruptcy Code are automatically

referred to this Court.
Case
  Case
     20-01005
       20-01005Doc
                 Doc
                   12-1
                     1 Filed
                        Filed 04/27/20
                              04/30/20 Entered
                                        Entered 04/27/20
                                                 04/30/20 11:38:41
                                                          09:25:57 Desc
                                                                   Desc Main
                                                                         Exhibit
                         Document
                               1 PagePage
                                       3 of 33
                                             2 of 11



       2.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.      This matter is a core proceeding. 28 U.S.C. § 157(b)(2).

       4.      The Debtor consents to entry of final orders by this Court in this adversary

proceeding.

                                            PARTIES

       5.      The Debtor is a non-profit Maine business corporation located in Lincoln, Maine.

The Debtor operates a critical access hospital.

       6.      The Administrator can sue and be sued on behalf of SBA in any court of general

jurisdiction. 15 U.S.C. § 634(b).

                                    GENERAL BACKGROUND

       7.      On January 29, 2019 (the “Petition Date”), the Debtor filed a voluntary petition

under chapter 11 of the Bankruptcy Code and commenced the above-captioned chapter 11 case

now pending before this Court.

       8.      No trustee has been appointed in the Debtor’s chapter 11 case.

       9.      The Debtor continues to operate its business as a debtor-in-possession.

       10.     On March 19, 2020, the Debtor filed its Status Report Regarding Potential Case

Impact Of Covid-19 And Request For Status Conference (the “Status Report”) in its pending

chapter 11 case. The Status Report was filed at Docket Entry 287 in Case No. 19-10034. It is

incorporated by reference here.

       11.     A significant portion of the Debtor’s revenue is derived from outpatient procedures.

Based on recommendations from the federal Centers for Disease Control and the State of Maine,

the Debtor discontinued non-essential medical procedures and office visits. This has had a

significant negative impact on the Debtor’s cash position.



                                                  2
Case
  Case
     20-01005
       20-01005Doc
                 Doc
                   12-1
                     1 Filed
                        Filed 04/27/20
                              04/30/20 Entered
                                        Entered 04/27/20
                                                 04/30/20 11:38:41
                                                          09:25:57 Desc
                                                                   Desc Main
                                                                         Exhibit
                         Document
                               1 PagePage
                                       4 of 33
                                             3 of 11



       12.     On or about March 27, 2020, Congress enacted and the President signed the

Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”).

       13.     The CARES Act included stimulus funds designed to assist businesses and ensure

that American workers continue to be paid despite the economic impact of Covid-19 and social

distancing measures.

       14.     Section 1102 of the CARES Act establishes the Paycheck Protection Program

(“PPP”) as a convertible loan program under § 7(a) of the Small Business Act, codified in 15 U.S.C

§ 636. While nominally called a “loan,” PPP disbursements are treated as grants—and there are

no repayment obligations—if, among other things, 75% of PPP funds are used for payroll and

wage expenses.

       15.     A party can obtain funds under PPP by applying with any federally insured

participating lender using an application form created by SBA, and SBA guaranties the loan.

       16.     On or about April 2, 2020, SBA released forms of applications for PPP. Other than

filling out the official form of application, there is no underwriting, and the Administrator is relying

upon assistance of commercial lenders acting in concert with SBA to administer PPP.

       17.     Even though § 1102 of the CARES Act does not prohibit extending funds under

PPP to a chapter 11 debtor, the PPP application form asks whether “the Applicant . . . [is] presently

involved in any bankruptcy” and then goes on to state that answering “yes” to that question means

a request for PPP funds will not be approved.

       18.     On April 3, 2020, the Debtor submitted an application (the “Application”) for PPP

funds to its commercial lender, Machias Savings Bank. A copy of the Application is attached as

Exhibit A.

       19.     The Debtor sized its request for PPP funds to ensure that the funds would be treated



                                                   3
Case
  Case
     20-01005
       20-01005Doc
                 Doc
                   12-1
                     1 Filed
                        Filed 04/27/20
                              04/30/20 Entered
                                        Entered 04/27/20
                                                 04/30/20 11:38:41
                                                          09:25:57 Desc
                                                                   Desc Main
                                                                         Exhibit
                         Document
                               1 PagePage
                                       5 of 33
                                             4 of 11



as a grant and be forgivable. To the extent any portion of the funds requested by the Debtor would

exceed the amount to be forgiven, the Debtor intends to immediately repay that amount.

       20.     On April 8, 2020, Machias Savings Bank sent an e-mail (the “MSB E-mail”) to

SBA requesting guidance on processing the Debtor’s application in light of the Debtor answering

“yes” to question 1 on the application. A copy of the MSB E-mail is attached to the Complaint as

Exhibit B and incorporated by reference herein.

       21.     In the MSB E-mail, Machias Savings Bank presented the following question to

SBA: “Please look at the attached application [from the Debtor]. From everything that I know, we

shouldn’t proceed entering this inter ETRAN because the customer is ineligible based on how

question 1 was answered. Let me know how to proceed with this one.”

       22.     In response, SBA sent an e-mail (the “SBA E-mail”) to Machias Savings Bank

stating as follows: “You are correct. If a business answers yes to that question they are ineligible,

so they have declared themselves ineligible.” A copy of the SBA E-mail is included in Exhibit B

and incorporated by reference herein.

       23.     PPP funds are available on a first come, first served basis.           The Debtor’s

Application was not processed, and the Debtor did not receive funds prior to their exhaustion under

the first tranche of PPP funding.

       24.     Subsequently, on or about April 23, 2020, Congress enacted legislation making

additional funds available for PPP.

       25.     The Debtor is an eligible borrower under PPP and seeks to ensure adequate funds

are available under this second tranche of PPP funding once its discrimination claim under § 525(a)

of the Bankruptcy Code is resolved.

       26.     The Debtor understands that Machias Savings Bank is willing to advance funds



                                                 4
Case
  Case
     20-01005
       20-01005Doc
                 Doc
                   12-1
                     1 Filed
                        Filed 04/27/20
                              04/30/20 Entered
                                        Entered 04/27/20
                                                 04/30/20 11:38:41
                                                          09:25:57 Desc
                                                                   Desc Main
                                                                         Exhibit
                         Document
                               1 PagePage
                                       6 of 33
                                             5 of 11



through PPP if the Application (or a subsequently amended application) can be processed and

approved as meeting SBA’s requirements.

       27.      On April 24, 2020, SBA proposed an interim final rule (the “April 24 Rule”) with

respect to PPP that states “[i]f the applicant or the owner of the applicant is the debtor in a

bankruptcy proceeding, either at the time it submits the application or at any time before the loan

is disbursed, the applicant is ineligible to receive a PPP loan.” The stated basis for this rule is that

the Administrator “determined that providing PPP loans to debtors in bankruptcy would present

an unacceptably high risk of an unauthorized use of funds or non-repayment of unforgiven loans.”

       28.      A copy of this interim final rule, which has not yet been finally adopted, is attached

as Exhibit C.

       29.      This interim final rule had not been proposed at the time the Debtor submitted its

Application or when SBA directed Machias Savings Bank not to process the Application. An

interim final rule proposed on April 15, 2020 (the “April 15 Rule”) stated that “[t]he program

requirements of the PPP identified in this rule temporarily supersede any conflicting Loan Program

Requirement (as defined in 13 CFR 120.10).” The April 15 Rule contained no exclusion for

debtors.

       30.      On April 22, 2020, the Debtor filed revised cash projections (the “Cash Plan”) with

respect to a request for authority to use property that may be cash collateral. The Cash Plan is filed

at Docket Entry 317 in Case No. 19-10034. The Cash Plan and the related statement at Docket

Entry 317 are incorporated by reference herein.

       31.      The Debtor projects that it will run out of money to pay ongoing expenses by the

middle of June if it is unable to obtain funds from PPP or other sources. This would result in the

Debtor being forced to immediately close its business without sufficient funds for an orderly wind-



                                                   5
Case
  Case
     20-01005
       20-01005Doc
                 Doc
                   12-1
                     1 Filed
                        Filed 04/27/20
                              04/30/20 Entered
                                        Entered 04/27/20
                                                 04/30/20 11:38:41
                                                          09:25:57 Desc
                                                                   Desc Main
                                                                         Exhibit
                         Document
                               1 PagePage
                                       7 of 33
                                             6 of 11



down. This would cause irreparable harm to the Debtor.

                                             COUNT I

                            (Preliminary and Permanent Injunction)

        32.     The Debtor incorporates the allegations of each of the prior paragraphs as if set

forth fully herein.

        33.     The Debtor is entitled to seek relief against the Administrator and all those acting

in concert with her under Rule 65 of the Federal Rules of Civil Procedure, which is applicable to

this action pursuant to Rule 7065 of the Federal Rules of Bankruptcy Procedure.

        34.     There is no prohibition in the CARES Act or under § 7(a) of the Small Business

Act prohibiting lending to debtors.

        35.     Moreover, the CARES Act specifically waives all underwriting considerations

under § 7(a) of the Small Business Act.

        36.     The Debtor is likely to prevail on the merits of its claim for an injunction as well as

for declaratory relief.

        37.     The balance of hardships favors issuance of preliminary injunctive relief. The

inability to obtain PPP funds could cause the Debtor to suffer immediate and irreparable harm by

forcing the Debtor to liquidate. Preliminary and permanent injunctive relief while this matter is

pending will not harm the Defendant.

        38.     The Debtor seeks an order enjoining SBA or any commercial lender provided

notice of the Court’s order, see Fed. R. Civ. P. 65(d)(2)(C), from denying an application under

PPP on the basis that the applicant is a debtor in bankruptcy and requiring that an application of

the Debtor to participate in PPP be considered without the words “or presently involved in any

bankruptcy” being considered.



                                                  6
Case
  Case
     20-01005
       20-01005Doc
                 Doc
                   12-1
                     1 Filed
                        Filed 04/27/20
                              04/30/20 Entered
                                        Entered 04/27/20
                                                 04/30/20 11:38:41
                                                          09:25:57 Desc
                                                                   Desc Main
                                                                         Exhibit
                         Document
                               1 PagePage
                                       8 of 33
                                             7 of 11



       39.      Due to the “first come, first served” nature of PPP appropriations, the Debtor further

seeks an order enjoining SBA from issuing loan guaranties or approving PPP applications in an

amount that would leave insufficient funds for the Debtor’s funding pursuant to the Application

(or any subsequent application filed shortly hereafter) until the Debtor’s claims in this Complaint

are resolved.

                                             COUNT II

                                        (Declaratory Relief)

       40.      The Debtor incorporates each of the prior paragraphs as if set forth fully herein.

       41.      The Debtor is entitled to seek declaratory relief pursuant to 28 U.S.C. § 2201 and

Rule 7001(9) of the Federal Rules of Bankruptcy Procedure.

       42.      Neither the CARES Act nor the Small Business Act prohibit disbursements under

PPP to the Debtor based on its status as a debtor under chapter 11 of the Bankruptcy Code.

       43.      The Debtor has a legal right to apply for funds under PPP and to have its

Application (or any amended application) considered on the same terms as other applicants without

regard to its status as a debtor under chapter 11 of the Bankruptcy Code.

       44.      By prohibiting Machias Savings Bank from processing the Application, and by

prohibiting disbursements to debtors under PPP, the Administrator has exceeded her statutory

authority.

       45.      The Debtor is entitled to a declaratory judgment that the CARES Act requires its

Application to be considered on the same terms as other qualified businesses that are not presently

debtors in cases arising under the Bankruptcy Code.




                                                  7
Case
  Case
     20-01005
       20-01005Doc
                 Doc
                   12-1
                     1 Filed
                        Filed 04/27/20
                              04/30/20 Entered
                                        Entered 04/27/20
                                                 04/30/20 11:38:41
                                                          09:25:57 Desc
                                                                   Desc Main
                                                                         Exhibit
                         Document
                               1 PagePage
                                       9 of 33
                                             8 of 11



                                              COUNT III

                                          (11 U.S.C. § 525(a))

       46.        The Debtor incorporates each of the prior paragraphs as if set forth fully herein.

       47.        Section 525(a) of the Bankruptcy Code prohibits the federal government from

discriminating against a person based on that person’s status as a debtor with respect to a “license,

permit, charter, franchise, or other similar grant[.]”

       48.        The Debtor is a debtor in a case under chapter 11 of the Bankruptcy Code.

       49.        PPP constitutes a federal program within the meaning of § 525(a) of the Bankruptcy

Code in that the program is designed to provide forgivable loans to qualified businesses that are

akin to grants.

       50.        The Debtor is a small business within the meaning of the CARES Act and is eligible

to participate in funding of forgivable loans, which are functionally grants, under PPP.

       51.        The Debtor has, in fact, sized its PPP funding request to be forgivable and, to the

extent any funds would not qualify for forgiveness, intends to immediately repay (and there is no

prepayment penalty under PPP).

       52.        The SBA E-mail, bankruptcy-related question on the Application, and the April 24

Rule demonstrate that SBA has violated § 525(a) of the Bankruptcy Code with respect to the

Debtor.

       53.        SBA has violated § 525(a) of the Bankruptcy Code for the reasons stated in this

Complaint.

                                              COUNT IV

                                   (Mandamus – 28 U.S.C. § 1361)

       54.        The Debtor incorporates each of the prior paragraphs as if set forth fully herein.



                                                    8
Case
  Case
     20-01005
       20-01005Doc
                 Doc
                   12-1
                     1 Filed
                        Filed 04/27/20
                              04/30/20 Entered
                                        Entered 04/27/20
                                                 04/30/20 11:38:41
                                                          09:25:57 Desc
                                                                   Desc Main
                                                                         Exhibit
                         Document
                               1 Page Page
                                       10 of 33
                                             9 of 11



       55.     The Administrator has a duty to implement the laws enacted by Congress. This

non-discretionary duty includes implementing PPP in a manner that does not violate § 525(a) of

the Bankruptcy Code.

       56.     The Administrator breached this duty.

       57.     The Debtor has the right to have an application for funds pursuant to PPP

considered without discrimination based on the Debtor’s status as a bankruptcy debtor.

       58.     The Administrator has no discretion to discriminate against the Debtor based on its

status as a debtor in bankruptcy.

       59.     Upon information and belief, there are no administrative remedies available to the

Debtor at this time. The Debtor has based this belief upon communications with staff for one of

its members of Congress who advised the Debtor that the SBA has taken the position that there is

no administrative waiver process with respect to PPP.

                                    RELIEF REQUESTED

       With respect to Count I, the Debtor seeks the following relief:

       (A)     A preliminary injunction enjoining SBA or any commercial lender from denying

               an application under PPP on the basis that the applicant is a debtor in bankruptcy

               or because of the words “or presently in bankruptcy” on the Administrator’s PPP

               application. The Debtor requests that this relief be granted under such time as a

               final judgment is entered on its claims in Count II, Count III, and Count IV;

       (B)     A preliminary injunction enjoining SBA from issuing loan guaranties or approving

               PPP applications in an amount that would leave insufficient funds for the Debtor’s

               funding pursuant to the Application (or any amended application) until entry of

               final judgment on the Debtor’s Claims in Count II, Count III, and Count IV; and



                                                9
Case
  Case
     20-01005
       20-01005Doc
                 Doc
                   12-1
                     1 Filed
                        Filed 04/27/20
                              04/30/20 Entered
                                        Entered 04/27/20
                                                 04/30/20 11:38:41
                                                          09:25:57 Desc
                                                                   Desc Main
                                                                         Exhibit
                         Document
                               1 PagePage
                                       11 of 10
                                             33 of 11



      (C)    Permanent injunctive relief with respect to the relief in the two immediately

             preceding sub-paragraphs.

      With respect to Count II, the Debtor seeks the following relief:

      (A)    That the Court enter a declaratory judgment that the CARES Act does not prohibit

             the Application from being considered on the same terms as other qualified

             business that are not debtors in cases arising under the Bankruptcy Code and which

             are also seeking PPP funding.

      With respect to Count III, the Debtor seeks the following relief:

      (A)    A determination that SBA has violated § 525(a) of the Bankruptcy Code with

             respect to the Debtor’s Application; and

      (B)    A determination that SBA has violated § 525(a) of the Bankruptcy Code by issuing

             its interim final rule on April 24, 2020, and promulgating a PPP application form

             excluding debtors.

      (C)    Damages in an amount not less than $1.4 million the event that the Court does not

             grant the relief requested in Count I on a temporary or preliminary basis and it is

             later determined that the Debtor was eligible for PPP funds but none remain

             available.

      With respect to Count IV, the Debtor seeks the following relief:

      (A)    Entry of judgment directing the Administrator to process any application of the

             Debtor under PPP without discriminating against the Debtor based on its status as

             a debtor in bankruptcy.

      (B)    Damages in an amount not less than $1.4 million the event that the Court does not

             grant the relief requested in Count I on a temporary or preliminary basis and it is



                                              10
Case
  Case
     20-01005
       20-01005Doc
                 Doc
                   12-1
                     1 Filed
                        Filed 04/27/20
                              04/30/20 Entered
                                        Entered 04/27/20
                                                 04/30/20 11:38:41
                                                          09:25:57 Desc
                                                                   Desc Main
                                                                         Exhibit
                         Document
                               1 PagePage
                                       12 of 11
                                             33 of 11



               later determined that the Debtor was eligible for PPP funds but none remain

               available.

       With respect to Count I, Count II, Count III, and Count IV, the Debtor requests that it be

awarded attorneys’ fees and costs pursuant to 28 U.S.C. 2412(b).



Date: April 27, 2020                           /s/ Andrew C. Helman
                                               Andrew C. Helman
                                               Kelly W. McDonald
                                               Katie M. Krakowka
                                               Sage Friedman
                                               MURRAY, PLUMB & MURRAY
                                               75 Pearl Street, P.O. Box 9785
                                               Portland, Maine 04104-5085
                                               (207) 773-5651

                                               Attorneys For Penobscot Valley Hospital


                                         VERIFICATION

       I, Crystal Landry, am the chief executive officer of Penobscot Valley Hospital and declare

under penalty of perjury under the laws of the United States of America that the allegations in

paragraphs 5, 6, 7, 8, 9, 10, 11, 12, 13, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 30, 31, 58, and 59 of

the foregoing Complaint are true and accurate, to the best of my knowledge and belief, and, if not

based on my own personal knowledge, that I believe such allegations to be true and correct.


Date: April 27, 2020                           /s/ Crystal Landry




                                                  11
Case
 Case20-01005
      20-01005 Doc
                Doc12-1
                    1-1 Filed
                           Filed 04/27/20
                                 04/30/20 Entered
                                           Entered 04/27/20
                                                    04/30/20 11:38:41
                                                             09:25:57 Desc
                                                                      Desc Exhibit
                                                                            Exhibit
               Payroll Protection1Program
                                     Page 13
                                          Application
                                             of 33      Page 1 of 5




                                   EXHIBIT A
Case
 Case20-01005
      20-01005 Doc
                Doc12-1
                    1-1 Filed
                           Filed 04/27/20
                                 04/30/20 Entered
                                           Entered 04/27/20
                                                    04/30/20 11:38:41
                                                             09:25:57 Desc
                                                                      Desc Exhibit
                                                                            Exhibit
               Payroll Protection1Program
                                     Page 14
                                          Application
                                             of 33      Page 2 of 5
Case
 Case20-01005
      20-01005 Doc
                Doc12-1
                    1-1 Filed
                           Filed 04/27/20
                                 04/30/20 Entered
                                           Entered 04/27/20
                                                    04/30/20 11:38:41
                                                             09:25:57 Desc
                                                                      Desc Exhibit
                                                                            Exhibit
               Payroll Protection1Program
                                     Page 15
                                          Application
                                             of 33      Page 3 of 5
Case
 Case20-01005
      20-01005 Doc
                Doc12-1
                    1-1 Filed
                           Filed 04/27/20
                                 04/30/20 Entered
                                           Entered 04/27/20
                                                    04/30/20 11:38:41
                                                             09:25:57 Desc
                                                                      Desc Exhibit
                                                                            Exhibit
               Payroll Protection1Program
                                     Page 16
                                          Application
                                             of 33      Page 4 of 5
Case
 Case20-01005
      20-01005 Doc
                Doc12-1
                    1-1 Filed
                           Filed 04/27/20
                                 04/30/20 Entered
                                           Entered 04/27/20
                                                    04/30/20 11:38:41
                                                             09:25:57 Desc
                                                                      Desc Exhibit
                                                                            Exhibit
               Payroll Protection1Program
                                     Page 17
                                          Application
                                             of 33      Page 5 of 5
Case
 Case20-01005
      20-01005 Doc
                Doc12-1
                     1-2 Filed
                           Filed 04/27/20
                                 04/30/20 Entered
                                           Entered 04/27/20
                                                   04/30/20 11:38:41
                                                            09:25:57 Desc
                                                                        Desc Exhibit
                                                                              Exhibit
            Small Business Administration
                                  1 PageCorrespondence
                                          18 of 33          Page 1 of 3




                                   EXHIBIT B
           Case
            Case20-01005
                 20-01005 Doc
                           Doc12-1
                                1-2 Filed
                                      Filed 04/27/20
                                            04/30/20 Entered
                                                      Entered 04/27/20
                                                              04/30/20 11:38:41
                                                                       09:25:57 Desc
                                                                                   Desc Exhibit
                                                                                         Exhibit
                       Small Business Administration
                                             1 PageCorrespondence
                                                     19 of 33          Page 2 of 3

Andrew C. Helman

From:                                        Jeremy R. Fischer <JFischer@dwmlaw.com>
Sent:                                        Thursday, April 9, 2020 9:23 AM
To:                                          Andrew C. Helman
Subject:                                     FW: Penobscot Valley Hospital -- ETRAN HELP


Andrew,

Please see below. The SBA has effectively declined Penobscot Valley Hospital’s application and instructed Machias
Savings not to upload it to the ETRAN system because PVH is ineligible.

Jeremy

Jeremy R. Fischer
Attorney
207.253.0569 Direct
JFischer@dwmlaw.com
84 Marginal Way, Suite 600, Portland, ME 04101-2480
800.727.1941 | 207.772.3627 Fax | dwmlaw.com




The information transmitted herein is intended only for the person or entity to which it is addressed and may contain confidential and/or privileged
material. Unintended transmission shall not constitute waiver of any privilege, including, without limitation, the attorney-client privilege if applicable. Any
review, retransmission, dissemination or other use of, or taking of any action in reliance upon, this information by persons or entities other than the
intended recipient is prohibited. If you received this in error, please contact the sender and delete the e-mail and any attachments from any computer.




From: Sturgeon, Diane L. <Diane.Sturgeon@sba.gov>
Sent: Wednesday, April 08, 2020 3:56 PM
Subject: RE: Penobscot Valley Hospital -- ETRAN HELP


You are correct. If a business answers yes to that question they are ineligible, so they have declared themselves
ineligible. I also think their employment number is off. It’s not FTE --- it’s employees & I doubt they have a .4 person
working for them…

Diane L. Sturgeon
Deputy District Director
Maine District Office
U.S. Small Business Administration
(207) 622-8286
Cell (207) 632-0754
diane.sturgeon@sba.gov



                                                                               1
        Case
         Case20-01005
              20-01005 Doc
                        Doc12-1
                             1-2 Filed
                                   Filed 04/27/20
                                         04/30/20 Entered
                                                   Entered 04/27/20
                                                           04/30/20 11:38:41
                                                                    09:25:57 Desc
                                                                                Desc Exhibit
                                                                                      Exhibit
                    Small Business Administration
                                          1 PageCorrespondence
                                                  20 of 33          Page 3 of 3




Home Page |Twitter | Instagram | Facebook | YouTube | LinkedIn | Email Alerts

Small Business Clients: Please take a few moments to tell us how we are doing at www.sba.gov/feedback




Sent: Wednesday, April 8, 2020 1:57 PM
To: Sturgeon, Diane L. <Diane.Sturgeon@sba.gov>
Subject: FW: Penobscot Valley Hospital -- ETRAN HELP


CAUTION - The sender of this message is external to the SBA network. Please use care when clicking on links
and responding with sensitive information. Send suspicious email to spam@sba.gov.

Hi Diane,

Please look at the attached application. From everything that I know, we shouldn’t proceed entering this into
ETRAN because the customer is ineligible based on how question 1 was answered. Let me know how to
proceed with this one.



               Sandra




MSBMailGate.MachiasSavings.com made the following annotations
---------------------------------------------------------------------
The information contained in this e-mail (including attachments) is intended for the recipients specified in the
message and may be privileged, confidential, proprietary, or otherwise protected from use or disclosure and
should be treated as a confidential Machias Savings Bank communication. If you are not the intended recipient,
any use, distribution, printing, copying or action in reliance on the contents of this email is prohibited. If you
received this email in error, please immediately delete it from your systems and notify the sender. Thank you.

---------------------------------------------------------------------




This email has been scanned for spam and viruses by Proofpoint Essentials. Click here to report this email as
spam.


                                                                   2
Case
 Case20-01005
      20-01005 Doc
                Doc12-1
                    1-3 Filed
                          Filed 04/27/20
                                04/30/20 Entered
                                           Entered 04/27/20
                                                    04/30/20 11:38:41
                                                             09:25:57 Desc
                                                                      Desc Exhibit
                                                                            Exhibit
                        Interim Final
                                 1 Page
                                      Rule21 Page
                                             of 33 1 of 13




                                   EXHIBIT C
Case
 Case20-01005
      20-01005 Doc
                Doc12-1
                    1-3 Filed
                          Filed 04/27/20
                                04/30/20 Entered
                                           Entered 04/27/20
                                                    04/30/20 11:38:41
                                                             09:25:57 Desc
                                                                      Desc Exhibit
                                                                            Exhibit
                        Interim Final
                                 1 Page
                                      Rule22 Page
                                             of 33 2 of 13



      SMALL BUSINESS ADMINISTRATION

      [Docket Number SBA-2020-0021]

      13 CFR Parts 120 and 121

      RIN 3245-AH37

      Business Loan Program Temporary Changes; Paycheck Protection Program –

      Requirements – Promissory Notes, Authorizations, Affiliation, and Eligibility

      AGENCY: U. S. Small Business Administration.

      ACTION: Interim Final Rule.

      SUMMARY: On April 2, 2020, the U.S. Small Business Administration (SBA) posted

      an interim final rule (the First PPP Interim Final Rule) announcing the implementation of

      sections 1102 and 1106 of the Coronavirus Aid, Relief, and Economic Security Act

      (CARES Act or the Act). Section 1102 of the Act temporarily adds a new program, titled

      the “Paycheck Protection Program,” to the SBA’s 7(a) Loan Program. Section 1106 of

      the Act provides for forgiveness of up to the full principal amount of qualifying loans

      guaranteed under the Paycheck Protection Program (PPP). The PPP is intended to

      provide economic relief to small businesses nationwide adversely impacted by the

      Coronavirus Disease 2019 (COVID-19). SBA posted additional interim final rules on

      April 3, 2020 and April 14, 2020. This interim final rule supplements the previously

      posted interim final rules with additional guidance. This interim final rule supplements

      SBA’s implementation of section 1102 and 1106 of the Act and requests public comment.

      DATES: Effective Date: This rule is effective [INSERT DATE OF PUBLICATION IN

      THE FEDERAL REGISTER].




                                                   1
Case
 Case20-01005
      20-01005 Doc
                Doc12-1
                    1-3 Filed
                          Filed 04/27/20
                                04/30/20 Entered
                                           Entered 04/27/20
                                                    04/30/20 11:38:41
                                                             09:25:57 Desc
                                                                      Desc Exhibit
                                                                            Exhibit
                        Interim Final
                                 1 Page
                                      Rule23 Page
                                             of 33 3 of 13



      Applicability Date: This interim final rule applies to applications submitted under the

      Paycheck Protection Program through June 30, 2020, or until funds made available for

      this purpose are exhausted.

      Comment Date: Comments must be received on or before [INSERT DATE 30 DAYS

      AFTER DATE OF PUBLICATION IN THE FEDERAL REGISTER].

      ADDRESSES: You may submit comments, identified by number SBA-2020-0021

      through the Federal eRulemaking Portal: http://www.regulations.gov. Follow the

      instructions for submitting comments. SBA will post all comments on

      www.regulations.gov. If you wish to submit confidential business information (CBI) as

      defined in the User Notice at www.regulations.gov, please send an email to ppp-

      ifr@sba.gov. Highlight the information that you consider to be CBI and explain why you

      believe SBA should hold this information as confidential. SBA will review the

      information and make the final determination whether it will publish the information.

      FOR FURTHER INFORMATION CONTACT: A Call Center Representative at 833-

      572-0502, or the local SBA Field Office; the list of offices can be found at

      https://www.sba.gov/tools/local-assistance/districtoffices.

      SUPPLEMENTARY INFORMATION:

         I.      Background Information

         On March 13, 2020, President Trump declared the ongoing Coronavirus Disease 2019

      (COVID-19) pandemic of sufficient severity and magnitude to warrant an emergency

      declaration for all States, territories, and the District of Columbia. With the COVID-19

      emergency, many small businesses nationwide are experiencing economic hardship as a

      direct result of the Federal, State, tribal, and local public health measures that are being




                                                    2
Case
 Case20-01005
      20-01005 Doc
                Doc12-1
                    1-3 Filed
                          Filed 04/27/20
                                04/30/20 Entered
                                           Entered 04/27/20
                                                    04/30/20 11:38:41
                                                             09:25:57 Desc
                                                                      Desc Exhibit
                                                                            Exhibit
                        Interim Final
                                 1 Page
                                      Rule24 Page
                                             of 33 4 of 13



      taken to minimize the public’s exposure to the virus. These measures, some of which are

      government-mandated, are being implemented nationwide and include the closures of

      restaurants, bars, and gyms. In addition, based on the advice of public health officials,

      other measures, such as keeping a safe distance from others or even stay-at-home orders,

      are being implemented, resulting in a dramatic decrease in economic activity as the

      public avoids malls, retail stores, and other businesses.

         On March 27, 2020, the President signed the Coronavirus Aid, Relief, and Economic

      Security Act (the CARES Act or the Act) (Pub. L. 116-136) to provide emergency

      assistance and health care response for individuals, families, and businesses affected by

      the coronavirus pandemic. The Small Business Administration (SBA) received funding

      and authority through the Act to modify existing loan programs and establish a new loan

      program to assist small businesses nationwide adversely impacted by the COVID-19

      emergency. Section 1102 of the Act temporarily permits SBA to guarantee 100 percent

      of 7(a) loans under a new program titled the “Paycheck Protection Program.” Section

      1106 of the Act provides for forgiveness of up to the full principal amount of qualifying

      loans guaranteed under the Paycheck Protection Program.

         II.     Comments and Immediate Effective Date

         The intent of the Act is that SBA provide relief to America’s small businesses

      expeditiously. This intent, along with the dramatic decrease in economic activity

      nationwide, provides good cause for SBA to dispense with the 30-day delayed effective

      date provided in the Administrative Procedure Act. Specifically, it is critical to meet

      lenders’ and borrowers’ need for clarity concerning program requirements as rapidly as




                                                    3
Case
 Case20-01005
      20-01005 Doc
                Doc12-1
                    1-3 Filed
                          Filed 04/27/20
                                04/30/20 Entered
                                           Entered 04/27/20
                                                    04/30/20 11:38:41
                                                             09:25:57 Desc
                                                                      Desc Exhibit
                                                                            Exhibit
                        Interim Final
                                 1 Page
                                      Rule25 Page
                                             of 33 5 of 13



      possible because the last day eligible borrowers can apply for and receive a loan is June

      30, 2020.

         This interim final rule supplements previous regulations and guidance on several

      important, discrete issues. The immediate effective date of this interim final rule will

      benefit lenders so that they can swiftly close and disburse loans to small businesses. This

      interim final rule is effective without advance notice and public comment because section

      1114 of the Act authorizes SBA to issue regulations to implement Title I of the Act

      without regard to notice requirements. This rule is being issued to allow for immediate

      implementation of this program. Although this interim final rule is effective

      immediately, comments are solicited from interested members of the public on all aspects

      of the interim final rule, including section III below. These comments must be submitted

      on or before [INSERT DATE 30 DAYS AFTER DATE OF PUBLICATION IN THE

      FEDERAL REGISTER]. SBA will consider these comments and the need for making

      any revisions as a result of these comments.

         III.     Paycheck Protection Program Requirements for Promissory Notes,

                  Authorizations, Affiliation, and Eligibility

         Overview

         The CARES Act was enacted to provide immediate assistance to individuals,

      families, and organizations affected by the COVID-19 emergency. Among the

      provisions contained in the CARES Act are provisions authorizing SBA to temporarily

      guarantee loans under the Paycheck Protection Program (PPP). Loans under the PPP will

      be 100 percent guaranteed by SBA, and the full principal amount of the loans and any

      accrued interest may qualify for loan forgiveness. Additional information about the PPP




                                                     4
Case
 Case20-01005
      20-01005 Doc
                Doc12-1
                    1-3 Filed
                          Filed 04/27/20
                                04/30/20 Entered
                                           Entered 04/27/20
                                                    04/30/20 11:38:41
                                                             09:25:57 Desc
                                                                      Desc Exhibit
                                                                            Exhibit
                        Interim Final
                                 1 Page
                                      Rule26 Page
                                             of 33 6 of 13



      is available in the First PPP Interim Final Rule (85 FR 20811), a second interim final rule

      (85 FR 20817) (the Second PPP Interim Final Rule), and a third interim final rule (the

      Third PPP Interim Final Rule) (85 FR 21747) (collectively, the PPP Interim Final Rules).

          1. Requirements for Promissory Notes and Authorizations

               This guidance is substantively identical to previously posted FAQ guidance.

          a. Are lenders required to use a promissory note provided by SBA or may they use

               their own?

               Lenders may use their own promissory note or an SBA form of promissory note.

               See FAQ 19 (posted April 8, 2020).

          b. Are lenders required to use a separate SBA Authorization document to issue PPP

               loans?

               No. A lender does not need a separate SBA Authorization for SBA to guarantee a

               PPP loan. However, lenders must have executed SBA Form 2484 (the Lender

               Application Form - Paycheck Protection Program Loan Guaranty) 1 to issue PPP

               loans and receive a loan number for each originated PPP loan. Lenders may

               include in their promissory notes for PPP loans any terms and conditions,

               including relating to amortization and disclosure, that are not inconsistent with

               Sections 1102 and 1106 of the CARES Act, the PPP Interim Final Rules and

               guidance, and SBA Form 2484. See FAQ 21 (posted April 13, 2020). The

               decision not to require a separate SBA Authorization in order to ensure that

               critical PPP loans are disbursed as efficiently as practicable.




      1
        This requirement is satisfied by a lender when the lender completes the process of submitting a loan
      through the E-Tran system; no transmission or retention of a physical copy of Form 2484 is required.


                                                           5
Case
 Case20-01005
      20-01005 Doc
                Doc12-1
                    1-3 Filed
                          Filed 04/27/20
                                04/30/20 Entered
                                           Entered 04/27/20
                                                    04/30/20 11:38:41
                                                             09:25:57 Desc
                                                                      Desc Exhibit
                                                                            Exhibit
                        Interim Final
                                 1 Page
                                      Rule27 Page
                                             of 33 7 of 13



          2. Clarification Regarding Eligible Businesses

          a. Is a hedge fund or private equity firm eligible for a PPP loan?

              No. Hedge funds and private equity firms are primarily engaged in investment or

              speculation, and such businesses are therefore ineligible to receive a PPP loan.

              The Administrator, in consultation with the Secretary, does not believe that

              Congress intended for these types of businesses, which are generally ineligible for

              section 7(a) loans under existing SBA regulations, to obtain PPP financing.

          b. Do the SBA affiliation rules prohibit a portfolio company of a private equity fund

              from being eligible for a PPP loan?

              Borrowers must apply the affiliation rules that appear in 13 CFR 121.301(f), as

              set forth in the Second PPP Interim Final Rule (85 FR 20817). The affiliation

              rules apply to private equity-owned businesses in the same manner as any other

              business subject to outside ownership or control. 2 However, in addition to

              applying any applicable affiliation rules, all borrowers should carefully review the

              required certification on the Paycheck Protection Program Borrower Application

              Form (SBA Form 2483) stating that “[c]urrent economic uncertainty makes this

              loan request necessary to support the ongoing operations of the Applicant.”

          c. Is a hospital owned by governmental entities eligible for a PPP loan?

              A hospital that is otherwise eligible to receive a PPP loan as a business concern or

              nonprofit organization (described in section 501(c)(3) of the Internal Revenue

              Code of 1986 and exempt from taxation under section 501(a) of such Code) shall


      2
        However, the Act waives the affiliation rules if the borrower receives financial assistance from an SBA-
      licensed Small Business Investment Company (SBIC) in any amount. This includes any type of financing
      listed in 13 CFR 107.50, such as loans, debt with equity features, equity, and guarantees. Affiliation is
      waived even if the borrower has investment from other non-SBIC investors.


                                                           6
Case
 Case20-01005
      20-01005 Doc
                Doc12-1
                    1-3 Filed
                          Filed 04/27/20
                                04/30/20 Entered
                                           Entered 04/27/20
                                                    04/30/20 11:38:41
                                                             09:25:57 Desc
                                                                      Desc Exhibit
                                                                            Exhibit
                        Interim Final
                                 1 Page
                                      Rule28 Page
                                             of 33 8 of 13



             not be rendered ineligible for a PPP loan due to ownership by a state or local

             government if the hospital receives less than 50% of its funding from state or

             local government sources, exclusive of Medicaid.

             The Administrator, in consultation with the Secretary, determined that this

             exception to the general ineligibility of government-owned entities, 13 CFR

             120.110(j), is appropriate to effectuate the purposes of the CARES Act.

         d. Part III.2.b. of the Third PPP Interim Final Rule (85 FR 21747, 21751) is revised

             to read as follows:

             Are businesses that receive revenue from legal gaming eligible for a PPP Loan?

             A business that is otherwise eligible for a PPP Loan is not rendered ineligible due

             to its receipt of legal gaming revenues, and 13 CFR 120.110(g) is inapplicable to

             PPP loans. Businesses that received illegal gaming revenue remain categorically

             ineligible. On further consideration, the Administrator, in consultation with the

             Secretary, believes this approach is more consistent with the policy aim of making

             PPP loans available to a broad segment of U.S. businesses.

         3. Business Participation in Employee Stock Ownership Plans

             Does participation in an employee stock ownership plan (ESOP) trigger

             application of the affiliation rules?

             No. For purposes of the PPP, a business’s participation in an ESOP (as defined in

             15 U.S.C. § 632(q)(6)) does not result in an affiliation between the business and

             the ESOP. The Administrator, in consultation with the Secretary, determined that

             this is appropriate given the nature of such plans. Under an ESOP, a business

             concern contributes its stock (or money to buy its stock or to pay off a loan that




                                                     7
Case
 Case20-01005
      20-01005 Doc
                Doc12-1
                    1-3 Filed
                          Filed 04/27/20
                                04/30/20 Entered
                                           Entered 04/27/20
                                                    04/30/20 11:38:41
                                                             09:25:57 Desc
                                                                      Desc Exhibit
                                                                            Exhibit
                        Interim Final
                                 1 Page
                                      Rule29 Page
                                             of 33 9 of 13



             was used to buy stock) to the plan for the benefit of the company’s employees.

             The plan maintains an account for each employee participating in the plan.

             Shares of stock vest over time before an employee is entitled to them. However,

             with an ESOP, an employee generally does not buy or hold the stock directly

             while still employed with the company. Instead, the employee generally receives

             the shares in his or her personal account only upon the cessation of employment

             with the company, including retirement, disability, death, or termination.

         4. Eligibility of Businesses Presently Involved in Bankruptcy Proceedings

             Will I be approved for a PPP loan if my business is in bankruptcy?

             No. If the applicant or the owner of the applicant is the debtor in a bankruptcy

             proceeding, either at the time it submits the application or at any time before the

             loan is disbursed, the applicant is ineligible to receive a PPP loan. If the applicant

             or the owner of the applicant becomes the debtor in a bankruptcy proceeding after

             submitting a PPP application but before the loan is disbursed, it is the applicant’s

             obligation to notify the lender and request cancellation of the application. Failure

             by the applicant to do so will be regarded as a use of PPP funds for unauthorized

             purposes.

             The Administrator, in consultation with the Secretary, determined that providing

             PPP loans to debtors in bankruptcy would present an unacceptably high risk of an

             unauthorized use of funds or non-repayment of unforgiven loans. In addition, the

             Bankruptcy Code does not require any person to make a loan or a financial

             accommodation to a debtor in bankruptcy. The Borrower Application Form for

             PPP loans (SBA Form 2483), which reflects this restriction in the form of a




                                                   8
Case
 Case20-01005
      20-01005 Doc
                Doc12-1
                    1-3 Filed
                           Filed 04/27/20
                                 04/30/20 Entered
                                            Entered 04/27/20
                                                    04/30/20 11:38:41
                                                             09:25:57 Desc
                                                                      Desc Exhibit
                                                                            Exhibit
                        Interim Final
                                  1 Page
                                      Rule 30Page
                                              of 3310 of 13



              borrower certification, is a loan program requirement. Lenders may rely on an

              applicant’s representation concerning the applicant’s or an owner of the

              applicant’s involvement in a bankruptcy proceeding.

          5. Limited Safe Harbor with Respect to Certification Concerning Need for PPP

              Loan Request

              Consistent with section 1102 of the CARES Act, the Borrower Application Form

              requires PPP applicants to certify that “[c]urrent economic uncertainty makes this

              loan request necessary to support the ongoing operations of the Applicant.”

              Any borrower that applied for a PPP loan prior to the issuance of this regulation

              and repays the loan in full by May 7, 2020 will be deemed by SBA to have made

              the required certification in good faith.

              The Administrator, in consultation with the Secretary, determined that this safe

              harbor is necessary and appropriate to ensure that borrowers promptly repay PPP

              loan funds that the borrower obtained based on a misunderstanding or

              misapplication of the required certification standard.

          6. Additional Information

          SBA may provide further guidance, if needed, through SBA notices that will be

      posted on SBA’s website at www.sba.gov. Questions on the Paycheck Protection

      Program may be directed to the Lender Relations Specialist in the local SBA Field

      Office. The local SBA Field Office may be found at https://www.sba.gov/tools/local-

      assistance/districtoffices.




                                                     9
Case
 Case20-01005
      20-01005 Doc
                Doc12-1
                    1-3 Filed
                           Filed 04/27/20
                                 04/30/20 Entered
                                            Entered 04/27/20
                                                    04/30/20 11:38:41
                                                             09:25:57 Desc
                                                                      Desc Exhibit
                                                                            Exhibit
                        Interim Final
                                  1 Page
                                      Rule 31Page
                                              of 3311 of 13



         Compliance with Executive Orders 12866, 12988, 13132, 13563, and 13771, the

      Paperwork Reduction Act (44 U.S.C. Ch. 35), and the Regulatory Flexibility Act (5

      U.S.C. 601-612).

         Executive Orders 12866, 13563, and 13771

         This interim final rule is economically significant for the purposes of Executive

      Orders 12866 and 13563, and is considered a major rule under the Congressional Review

      Act. SBA, however, is proceeding under the emergency provision at Executive Order

      12866 Section 6(a)(3)(D) based on the need to move expeditiously to mitigate the current

      economic conditions arising from the COVID-19 emergency. This rule’s designation

      under Executive Order 13771 will be informed by public comment.

         Executive Order 12988

         SBA has drafted this rule, to the extent practicable, in accordance with the standards

      set forth in section 3(a) and 3(b)(2) of Executive Order 12988, to minimize litigation,

      eliminate ambiguity, and reduce burden. The rule has no preemptive or retroactive effect.

         Executive Order 13132

         SBA has determined that this rule will not have substantial direct effects on the

      States, on the relationship between the National Government and the States, or on the

      distribution of power and responsibilities among the various layers of government.

      Therefore, SBA has determined that this rule has no federalism implications warranting

      preparation of a federalism assessment.

         Paperwork Reduction Act, 44 U.S.C. Chapter 35

         SBA has determined that this rule will not impose new or modify existing

      recordkeeping or reporting requirements under the Paperwork Reduction Act.




                                                  10
Case
 Case20-01005
      20-01005 Doc
                Doc12-1
                    1-3 Filed
                           Filed 04/27/20
                                 04/30/20 Entered
                                            Entered 04/27/20
                                                    04/30/20 11:38:41
                                                             09:25:57 Desc
                                                                      Desc Exhibit
                                                                            Exhibit
                        Interim Final
                                  1 Page
                                      Rule 32Page
                                              of 3312 of 13



         Regulatory Flexibility Act (RFA)

         The Regulatory Flexibility Act (RFA) generally requires that when an agency issues a

      proposed rule, or a final rule pursuant to section 553(b) of the APA or another law, the

      agency must prepare a regulatory flexibility analysis that meets the requirements of the

      RFA and publish such analysis in the Federal Register. 5 U.S.C. 603, 604. Specifically,

      the RFA normally requires agencies to describe the impact of a rulemaking on small

      entities by providing a regulatory impact analysis. Such analysis must address the

      consideration of regulatory options that would lessen the economic effect of the rule on

      small entities. The RFA defines a “small entity” as (1) a proprietary firm meeting the

      size standards of the Small Business Administration (SBA); (2) a nonprofit organization

      that is not dominant in its field; or (3) a small government jurisdiction with a population

      of less than 50,000. 5 U.S.C. 601(3)–(6). Except for such small government

      jurisdictions, neither State nor local governments are “small entities.” Similarly, for

      purposes of the RFA, individual persons are not small entities. The requirement to

      conduct a regulatory impact analysis does not apply if the head of the agency “certifies

      that the rule will not, if promulgated, have a significant economic impact on a substantial

      number of small entities.” 5 U.S.C. 605(b). The agency must, however, publish the

      certification in the Federal Register at the time of publication of the rule, “along with a

      statement providing the factual basis for such certification.” If the agency head has not

      waived the requirements for a regulatory flexibility analysis in accordance with the

      RFA’s waiver provision, and no other RFA exception applies, the agency must prepare

      the regulatory flexibility analysis and publish it in the Federal Register at the time of

      promulgation or, if the rule is promulgated in response to an emergency that makes




                                                    11
Case
 Case20-01005
      20-01005 Doc
                Doc12-1
                    1-3 Filed
                           Filed 04/27/20
                                 04/30/20 Entered
                                            Entered 04/27/20
                                                    04/30/20 11:38:41
                                                             09:25:57 Desc
                                                                      Desc Exhibit
                                                                            Exhibit
                        Interim Final
                                  1 Page
                                      Rule 33Page
                                              of 3313 of 13



      timely compliance impracticable, within 180 days of publication of the final rule. 5

      U.S.C. 604(a), 608(b). Rules that are exempt from notice and comment are also exempt

      from the RFA requirements, including conducting a regulatory flexibility analysis, when

      among other things the agency for good cause finds that notice and public procedure are

      impracticable, unnecessary, or contrary to the public interest. SBA Office of Advocacy

      guide: How to Comply with the Regulatory Flexibility Act, Ch.1. p.9. Accordingly, SBA

      is not required to conduct a regulatory flexibility analysis.




      Jovita Carranza,
      Administrator.




                                                    12
